                                          664 Filed 11/04/20 Page 1 of 1
          Case 7:14-cr-00741-KMK Document 665




                                                              November 4, 2020
VIA ECF
The Honorable Kenneth M. Karas
United States District Judge
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

                           Re:     United States v. Irving Rubin, et al.
                                        14 Cr. 741 (KMK)

Dear Judge Karas:

        We represent defendant Jacob Rubin in the above-captioned case. We request that Mr.
Rubin be permitted to travel to London from November 23, 2020 until November 27, 2020 to
visit an eye-specialist with his son. Mr. Rubin is in compliance with all the conditions of his
probation.

        The Probation Department consents1 to this travel application and, if granted, Mr. Rubin
will provide the Probation Department with an itinerary of his travel before he departs.

        Thank you for your continued attention to this matter.
The Court reached out to the Government, which has indicated no
objection to the request.
                                                              Very truly yours,
The request is granted.
                                                                          /s/
So Ordered.                         11/4/20
                                                                  Joshua D. Kirshner
cc:     All parties (via ECF)


1
  Counsel was informed that AUSA Benjamin Allee left the U.S. Attorney’s Office and an email
and phone call to AUSA Kathryn Martin were not returned. No other AUSA is on the docket for
this matter.
